Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
May 5, 2015 (the “Effective Date”), between Timothy G. Biltz (the “Executive”)
and Lumos Networks Operating Company, a Delaware corporation, Lumos Networks
Corp., a Delaware corporation (“Holdings”), and Lumos Payroll Corp., a Virginia
corporation (collectively with Lumos Networks Operating Company and Holdings,
the “Company”), recites and provides as follows:

WHEREAS, the Board of Directors of Holdings (the “Board”) expects that the
Executive will continue to make substantial contributions to the growth and
prospects of the Company;

WHEREAS, the Executive will serve the Company in reliance upon the undertakings
of the Company contained herein; and

WHEREAS, this Agreement shall replace in its entirety the Employment Agreement
dated August 30, 2012 (the “Original Effective Date”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, the Company and the Executive agree as follows:

1. Employment.

(a) Position. On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as President and Chief Executive Officer
throughout the Employment Term (as defined below). At the request of the Board
and without additional compensation, the Executive shall also serve as an
officer and/or director of any or all of the subsidiaries of the Company.

(b) Duties and Responsibilities. The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s ability for the purpose of advancing the business of
the Company and its subsidiaries. Subject to the provisions of Section 1(c)
below, during the Employment Term the Executive shall devote the Executive’s
full business time, skill and attention to the business of the Company and its
subsidiaries, and, except as specifically approved by the Board, shall not
engage in any other business activity or have any other business affiliation. In
carrying out these duties and responsibilities, the principal place of the
Executive’s employment shall be Charlotte, North Carolina, provided that the
Executive shall be required to travel regularly to the Company’s other locations
as reasonably necessary to perform the Executive’s duties under this Agreement.

(c) Other Activities. Anything in this Agreement to the contrary
notwithstanding, as part of the Executive’s business efforts and duties on
behalf of the Company, the Executive may participate fully in social, charitable
and civic activities, and, if specifically approved by the Board, the Executive
may serve on the boards of directors of other companies, provided that such
activities do not unreasonably interfere with the performance of and do not
involve a conflict of interest with the Executive’s duties or responsibilities
hereunder.



--------------------------------------------------------------------------------

(d) Company Board of Directors. In accordance with Section 2.01 of Holdings’
Shareholders Agreement dated as of October 31, 2011, as the Company’s Chief
Executive Officer the Executive will serve on the Board of Directors of the
Company upon his appointment thereto. The Executive shall resign from the Board
of Directors of the Company and from any other positions held in any
subsidiaries or affiliates of the Company upon termination of the Executive’s
employment with the Company.

2. Employment Term. The “Employment Term” hereunder shall commence on the
Effective Date and continue in full force and effect until April 30, 2018 unless
terminated earlier pursuant to the terms and conditions of this Agreement.
Thereafter, the Employment Term will renew hereunder automatically for
successive one-year periods unless either party gives written notice to the
other not less than six (6) months prior to the end of Employment Term hereof
(or any subsequent anniversary, as the case may be) that such party does not
wish the Employment Term to be so extended, and under such circumstances, the
Employment Term and this Agreement will terminate by its terms, and without
liability to either party, on April 30, 2018 (or such subsequent anniversary, as
the case may be). Notwithstanding the foregoing, upon the occurrence of a
“Change in Control” (as such term is defined in Section 4(e)(iii)), the
Employment Term shall be automatically extended so that the Employment Term
shall continue in full force and effect until the date which is twenty-four
(24) months from the date of a Change in Control and thereafter will renew
automatically as of such date and successive one-year periods thereafter, unless
prior notice is given, as provided above.

3. Compensation. During the Employment Term, the Company will pay and/or
otherwise provide the Executive with compensation and related benefits as
follows:

(a) Base Salary. The Company agrees to pay the Executive, for services rendered
hereunder, a base salary at the annual rate of $425,000 (the “Base Salary”). The
Executive’s Base Salary will be reviewed annually throughout the Employment Term
by the Compensation Committee of the Board. Notwithstanding anything in this
Agreement to the contrary, the Company may reduce the Executive’s Base Salary by
up to ten percent (10%) during the Employment Term, but only as part of a salary
reduction program pursuant to which the Base Salaries of the Chief Executive
Officer, all Executive Vice Presidents and all Senior Vice Presidents who have
been designated as “executive officers” by the Board are reduced by the same
percentage at the same time and for the same period of time. The Base Salary
shall be payable in equal periodic installments, not less frequently than
monthly, less any sums which may be required to be deducted or withheld under
applicable provisions of law. The Base Salary for any partial year shall be
prorated based upon the number of days elapsed in such year.

(b) Stock-Based Incentive Compensation. At the Board’s discretion, the Executive
shall be eligible to participate in the Company’s stock-based incentive
compensation plan pursuant to its terms. In connection with this Amended and
Restated Employment Agreement, the Executive shall receive a grant of 100,000
shares of restricted stock with terms to be set forth in the form of award
agreement, including terms relating to three-year cliff vesting.

 

2



--------------------------------------------------------------------------------

(c) Team Incentive Plan. The Executive shall be eligible to participate in the
Company’s team incentive plan with an annual incentive target of one hundred
percent (100%) of Base Salary (“Incentive Payment”), subject to achievement of
such program’s objectives and final approval of the Board. Notwithstanding the
foregoing or the terms of the team incentive plan, the full Incentive Payment
the Executive is eligible to receive under the team incentive plan based on
objective performance factors must be paid and cannot be reduced or eliminated
as a result of individual performance factors other than as a result of a good
faith determination by the Board. The Incentive Payment, if any, shall be
payable on or before the March 15 immediately following the end of the year in
which the Incentive Payment vests and is no longer subject to a substantial risk
of forfeiture within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

(d) Benefits. During the Employment Term (and thereafter to the extent expressly
provided herein), the Executive shall be entitled to participate in all of the
Company’s employee benefit plans applicable to the Company’s comparable senior
executives to the extent the Executive is entitled to so participate according
to the terms of those plans. In addition to the foregoing compensation, the
Company agrees that it shall provide to the Executive a monthly automobile
allowance pursuant to Company policy payable in equal periodic installments, not
less frequently than monthly, less any sums which may be required to be deducted
or withheld under applicable provisions of law.

(e) Vacation. The Executive shall be entitled to a minimum of five (5) weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

(f) Term Life Insurance. Subject to availability at non-rated premiums with no
premium gross-up, during the Employment Term, and in addition to any other
benefits to which Executive shall be entitled, the Company agrees to pay the
premiums on a term life insurance contract covering the Executive that pays a
death benefit of $2,000,000. The Company in its discretion shall select the term
life insurance contract on which it will pay the premiums; but the Executive
shall be the owner of such contract and will be or will designate the
beneficiary of such contract. The Company will include and report such premium
payments in the Executive’s taxable income to the extent required under
applicable law. Such premium payments shall be paid on or before the March 15
immediately following the end of the year in which the premiums on such term
life insurance contract accrued (provided the Executive was employed at such
time). Notwithstanding any other provision of this Agreement, in the event the
term life insurance contract described herein extends beyond the termination of
Executive’s employment with the Company, the Executive, and not the Company,
shall be obligated to pay the premiums on such term life insurance contract
accruing after the Executive’s termination of employment with the Company.
Notwithstanding any other provision of this Agreement, if the Company’s
preferred insurance providers, for whatever reason, are unwilling to insure the
Executive on commercially reasonable terms, the Company will pay to the
Executive an annual amount equal to the average life insurance premium paid to
insure other Executives on a prorated cost per thousand basis in lieu of the
term life insurance described in this paragraph. Such annual amount (prorated if
the Executive is not employed for the full year) shall be paid on or before the
March 15 immediately following the end of the year in which such term life
insurance contract otherwise would have been provided.

 

3



--------------------------------------------------------------------------------

(g) Travel. The Executive shall be reimbursed for his reasonable and documented
expenses for travel on Company-related business, including travel from
Charlotte, North Carolina, in accordance with the Company’s normal expense
reimbursement policy but in no event later than March 15 immediately following
the year in which the Executive incurs such reimbursable expense.

4. Termination of Employment.

(a) By the Company For Cause. The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined in
Section 4(e)(i)) and shall provide written notice of termination to the
Executive (which notice shall specify in reasonable detail the basis upon which
such termination is made). Notwithstanding the foregoing, in no event, shall any
termination of employment be deemed for Cause unless the Executive’s employment
is terminated within one hundred eighty (180) days of when the Company learns of
the act or conduct that constitutes Cause and the Board of Directors concludes
that the situation warrants a determination that the Executive’s employment may
be terminated for Cause. In the event the Executive’s employment is terminated
for Cause, all provisions of this Agreement (other than Sections 5 through 15
hereof) and the Employment Term shall be terminated; provided, however, that
such termination shall not divest the Executive of any previously vested benefit
or right unless the terms of such vested benefit or right specifically require
such divestiture where the Executive’s employment is terminated for Cause. In
addition, the Executive shall be entitled to payment of the Executive’s earned
and unpaid Base Salary to the date of termination payable as described above.
The Executive also shall be entitled to unreimbursed business and entertainment
expenses in accordance with, and payable at the same time set forth in, the
Company’s policy (but no later than thirty (30) days after the date of
termination), and unreimbursed medical, dental and other employee benefit
expenses payable in accordance with the Company’s applicable employee benefit
plans (the payments and benefits described in this subsection (a) herein after
referred to as the “Standard Termination Payments”).

(b) Upon Death or Disability. If the Executive dies, all provisions of Section 3
of this Agreement (other than rights or benefits arising as a result of such
death) and the Employment Term shall be automatically terminated; provided,
however, that an amount equal to the earned and unpaid Incentive Payments to the
date of death and the Standard Termination Payments shall be paid, as described
above, to the Executive’s surviving spouse or, if none, the Executive’s estate
(as set forth above), and the death benefits under the Company’s employee
benefit plans shall be paid to the Executive’s beneficiary or beneficiaries as
properly designated in writing by the Executive, in accordance with the
Company’s applicable employee benefit plans. If the Executive is unable to
perform the essential functions of the Executive’s job under this Agreement,
with or without reasonable accommodation, by reason of physical or mental
disability or incapacity (“Disability”) and such disability or incapacity shall
have continued for any period aggregating six (6) months within any twelve
(12) consecutive months, the Company may terminate the Executive’s employment,
this Agreement and the Employment Term at any time thereafter. In such event,
the Executive shall be entitled to receive the Executive’s normal compensation
hereunder during said time of disability or incapacity, and shall thereafter be
entitled to receive the “Disability Incentive Payment” (as described in the last
sentence of this subsection (b)), payable no later than two and a half (2 1⁄2)
months after the Company terminates the Executive’s employment, and the earned
and unpaid Incentive

 

4



--------------------------------------------------------------------------------

Payments to the date of termination of the Executive’s employment and the
Standard Termination Payments, payable as described above. The portion of the
payment representing the Disability Incentive Payment shall be paid in a lump
sum determined on a net present value basis, using a reasonable discount rate
determined by the Board. The Disability Incentive Payment shall be equal to the
target Incentive Payment that the Executive would have been eligible to receive
for the year in which the Employment Term is terminated multiplied by a
fraction, the numerator of which is the number of days in such year before and
including the day of termination of the Employment Term and the denominator of
which is the total number of days in such year.

(c) By the Company Without Cause.

(i) The Company may terminate the Executive’s employment under this Agreement at
any time without Cause (for purposes of clarity, it is acknowledged that
expiration of the Employment Term (including notice of non-renewal) shall not be
considered a termination without Cause), and other than by reason of the
Executive’s death or disability. The Company shall provide written notice of
termination to the Executive, which notice shall specify the effective date of
such termination and that the termination is without Cause (the “Termination
Date”). If the Termination Date is later than the date of the notice, then from
the date of the notice through the Termination Date, the Executive shall
continue to perform the normal duties of the Executive’s employment hereunder,
and shall be entitled to receive when due all compensation and benefits
applicable to the Executive hereunder, payable as described above. Thereafter,
conditioned upon the Executive executing and not revoking an effective general
release in favor of the Company, the Board and their affiliates, in a form
mutually acceptable to both parties hereto, within sixty (60) days after
termination of the Executive’s employment, the Company shall pay the Executive
the amounts set forth in this subsection (c) (except for the amounts set forth
in subsection (c)(iii) below which shall be paid as set forth below regardless
of whether the Executive executes such release). Under such circumstances,
subject to subsection (c)(v) and Section 19 below, the Company shall pay the
Executive an amount equal to fifty percent (50%) of the Executive’s Base Salary
for a period of twenty-four (24) months beginning immediately after the
Termination Date (the “Termination Period”), in such periodic installments as
were being paid immediately prior to the Termination Date, no less frequently
than monthly, less any sums which may be required to be deducted or withheld
under applicable provisions of law.

(ii) Subject to subsection (c)(v) and Section 19 below, the Company shall pay
the Executive a lump sum, determined on a net present value basis, using a
reasonable discount rate determined by the Board, equal to the full target
Incentive Payment for the year that includes the Termination Date multiplied by
a fraction, the numerator of which is the number of weeks in the Termination
Period and the denominator of which is fifty-two (52), no later than two and a
half (2 1⁄2 ) months after the Termination Date.

(iii) The Company shall also be obligated to pay to the Executive the earned and
unpaid Incentive Payments to the Termination Date and the Standard Termination
Payments (as described above).

 

5



--------------------------------------------------------------------------------

(iv) During the Termination Period, subject to subsection (c)(v) and Section 19
below, the Executive and the Executive’s dependents will be entitled to
continued medical and dental benefits under the “employee welfare benefit plans”
(as defined in Section 3(1) of the Employee Retirement Income Security Act of
1974) in which the Executive and the Executive’s dependents participated on the
Executive’s Termination Date with respect to any such plans for which such
continued participation is allowed pursuant to applicable law and the terms of
the plan on the same terms as active employees (with the Company to pay or
reimburse the Executive for such continued participation on a monthly basis). In
lieu of medical and dental coverage for which such continued participation is
not allowed, subject to subsection (c)(v) and Section 19 below, the Executive
will be reimbursed, on a net after-tax basis, on a monthly basis, for the cost
of individual insurance coverage for the Executive and the Executive’s
dependents under a policy or policies that provide medical and dental benefits
not less favorable than the medical and dental benefits provided under such
employee welfare benefit plans. Notwithstanding the foregoing, the Company’s
payments or reimbursements for coverage provided under this subsection
(iv) shall cease if the Executive and/or the Executive’s dependents is offered
coverage under an employee welfare benefit plan of another employer of the
Executive that provides the same or similar type of medical and dental benefits.

(v) Notwithstanding any of the foregoing provisions, any payments to be made, or
benefits to be delivered, under this subsection (c) (except for the amounts set
forth in subsection (c)(iii) above) within the sixty (60) days after the
Termination Date shall be accumulated and paid, subject to Section 19 below, in
a lump sum on the first payroll date occurring more than sixty (60) days, and
less than two and a half (2 1⁄2) months, after the Termination Date, provided
the Executive executes the release described above and the applicable revocation
period thereunder expires within the time described above without the Executive
having elected to revoke the release. Any benefits to be provided to the
Executive during such time may be provided at the Executive’s expense with the
Executive having the right to reimbursement of such amounts at the time
described above.

(d) By the Executive. The Executive may terminate the Executive’s employment,
and any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder, payable as described above.
Except as provided below, if the Executive shall elect to terminate the
Executive’s employment hereunder (other than as a result of the Executive’s
death or disability), then the Executive shall remain vested in all vested
benefits provided for hereunder or under any benefit plan of the Company in
which the Executive is a participant and shall be entitled to receive the earned
and unpaid Incentive Payments to the date of termination of the Executive’s
employment and the Standard Termination Payments (as set forth above), but the
Company shall have no further obligation to make payments or provide benefits to
the Executive under Section 3 hereof. Anything in this Agreement to the contrary
notwithstanding, the termination of the Executive’s employment by the Executive
for Good Reason (as defined in Section 4(e)(ii)), shall be deemed to be a
termination of the Executive’s employment without Cause by the Company for
purposes of this Agreement, and the Executive shall be entitled to the payments
and benefits set forth in

 

6



--------------------------------------------------------------------------------

Section 4(c) above, payable as and upon the terms described above, subject to
the Executive executing and not revoking a general release in favor of the
Company, the Board and their affiliates, in a form mutually acceptable to both
parties hereto, within sixty (60) days after the termination of Executive’s
employment subject to subsection 4(c)(v) above and Section 19 below.
Notwithstanding the foregoing, in no event shall any termination of employment
by the Executive be deemed for Good Reason unless the Executive terminates
employment within one hundred eighty (180) days of when the Executive learns of
the act or conduct that constitutes Good Reason.

(e) Definitions. For purposes of this Agreement, the following definitions will
apply:

(i) Cause. The term “Cause” means: (i) gross or willful misconduct; (ii) willful
and repeated failure to comply with the lawful directives of the Board or any
supervisory personnel; (iii) any criminal act or act of dishonesty or willful
misconduct that has a material adverse impact on the property, operations,
business or reputation of the Company or its subsidiaries or any act of fraud,
dishonesty or misappropriation involving the Company or its subsidiaries;
(iv) any conviction or plea of guilty or nolo contendere to a felony (other than
traffic offenses) or a crime involving dishonesty; (v) the material breach of
the terms of any confidentiality, non-competition, non-solicitation or
employment agreement the employee has with the Company or its subsidiaries;
(vi) acts of malfeasance or negligence in a matter of material importance to the
Company or its subsidiaries; (vii) the material failure to perform the duties
and responsibilities of employee’s position after written notice and a
reasonable opportunity to cure (not to exceed ninety (90) days); (viii) grossly
negligent conduct; or (ix) activities materially damaging to the property,
operations, business or reputation of the Company or its subsidiaries (it being
understood that conduct or activities pursuant to employee’s exercise of good
faith business judgment shall not be in violation of this Section 4(e)(i).

(ii) Good Reason. “Good Reason” means, after written notice by the Executive to
the Board, and a reasonable opportunity for the Company to cure (not to exceed
forty-five (45) days), that (i) the Executive’s Base Salary is not paid or is
reduced by more than ten percent (10%) in the aggregate or other than as part of
a salary reduction program pursuant to which the Base Salaries of the Chief
Executive Officer, all Executive Vice Presidents and all Senior Vice Presidents
are reduced by the same percentage at the same time and for the same period of
time, (ii) the Executive’s target Incentive Payment is reduced, (iii) the
Executive’s job duties and responsibilities are diminished, (iv) the Executive
is required to relocate to a primary office location more than 50 miles from
Charlotte, North Carolina, (v) the Executive is not provided benefits (e.g.,
health insurance) that are comparable in all material respects to those
previously provided to the Executive, (vi) the Executive is directed by the
Board (or the Company’s successor or an affiliate thereof) to engage in conduct
that Company counsel, or mutually agreed upon counsel if requested by the
Executive, has advised is likely to be illegal and that such counsel states with
specificity why such direction is likely to be illegal (including a proposal for
modification of such direction which in counsel’s opinion would not be likely to
be illegal), or (vii) the Executive is directed by the Board (or the Company’s
successor or an affiliate thereof) to refrain from acting and Company counsel,
or mutually agreed upon counsel if requested by the Executive, has advised that
such failure to act is likely to be illegal and that such counsel states with
specificity why such direction is likely to be illegal (including a

 

7



--------------------------------------------------------------------------------

proposal for modification of such direction which in counsel’s opinion would not
be likely to be illegal). If the Executive is directed to engage in conduct that
he reasonably believes is likely to be illegal or to refrain from acting and the
Executive reasonably believes that such failure to act is likely to be illegal,
the Executive can express such reservations to the Board, and the Company shall,
at its expense, engage Company counsel, or mutually agreed upon counsel if
requested by the Executive, to advise as to whether such conduct or failure to
act is likely to be illegal. Subject to the last sentence of Section 4(d)
hereof, if any of the events occur that would entitle the Executive to terminate
the Executive’s employment for Good Reason hereunder and the Executive does not
exercise such right to terminate the Executive’s employment, any such failure
shall not operate to waive the Executive’s right to terminate the Executive’s
employment for that or any subsequent action or actions, whether similar or
dissimilar, that would constitute Good Reason. For purposes of clarity, it is
acknowledged that expiration of the Employment Term (including notice of
non-renewal) shall not be considered “Good Reason” hereunder.

(iii) Change in Control. “Change in Control” means any of the following
described in clauses (I) through (IV) below, provided that a “Change in Control”
shall not mean any event listed in clauses (I) through (IV) that occurs directly
or indirectly as a result of or in connection with Quadrangle Capital Partners
LP, a Delaware limited partnership, Quadrangle Select Partners LP, a Delaware
limited partnership, Quadrangle Capital Partners – A LP, a Delaware limited
partnership, and Quadrangle NTELOS Holdings II LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or their Affiliates,
related funds and co-investors becoming the owner or “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Holdings representing more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities, or the shareholders of
Holdings approve a merger, consolidation or reorganization of Holdings with any
other company and such merger, consolidation or reorganization is consummated,
and after such merger, consolidation or reorganization any of the Quadrangle
Entities or their respective Affiliates, related funds and co-investors acquire
more than fifty-one percent (51%) of the combined voting power of Holdings’ then
outstanding securities:

 

  (I) any Person is or becomes the owner or “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Holdings representing more than fifty-one percent (51%) of the combined voting
power of the then outstanding securities;

 

  (II) consummation of a merger, consolidation or reorganization of Holdings
with any other company, or a sale of all or substantially all the assets of
Holdings (a “Transaction”), other than a Transaction that would result in the
voting securities of Holdings outstanding immediately prior thereto continuing
to represent either directly or indirectly more than fifty-one percent (51%) of
the combined voting power of the then outstanding securities of Holdings or such
surviving or purchasing entity;

 

8



--------------------------------------------------------------------------------

  (III) the shareholders of Holdings approve a plan of complete liquidation of
Holdings and such liquidation is consummated; or

 

  (IV) During any period of twelve (12) consecutive months commencing on
November 1, 2011, (i) the individuals who constituted the Board on November 1,
2011, and (ii) any new director who either (A) was elected by the Board or
nominated for election by Holdings’ stockholders and whose election or
nomination was approved by a vote of more than fifty percent (50%) of the
directors then still in office who either were directors on November 1, 2011, or
whose election or nomination for election was previously so approved or (B) was
appointed to the Board pursuant to the designation of Quadrangle Entities, cease
for any reason to constitute a majority of the Board.

For purposes of the foregoing, “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

For purposes of the foregoing, “Affiliate” of any specified Person means any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person.

5. Confidential Information. The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined below). In order to protect the Confidential
Information, the Executive will not, during the Executive’s employment with the
Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with the Executive’s employment by the Company.
The Executive will not at any time use any Confidential Information for the
Executive’s own benefit or the benefit of any person except the Company. At the
end of the Executive’s employment with the Company, the Executive will surrender
and return to the Company any and all Confidential Information in the
Executive’s possession or control, as well as any other Company property that is
in the Executive’s possession or control. The Executive acknowledges and agrees
that any breach of this Section 5 would be a material breach of this Agreement.
The term “Confidential Information” shall mean any information that is
confidential and proprietary to the Company and is not known or made available
to the public (other than as a result of a breach of this Agreement by the
Executive), including but not limited to the following general categories:

(i) trade secrets;

(ii) lists and other information about current and prospective customers;

 

9



--------------------------------------------------------------------------------

(iii) plans or strategies for sales, marketing, business development, or system
build-out;

(iv) sales and account records;

(v) prices or pricing strategy or information;

(vi) current and proposed advertising and promotional programs;

(vii) engineering and technical data;

(viii) the Company’s methods, systems, techniques, procedures, designs,
formulae, inventions and know-how; personnel information;

(ix) legal advice and strategies; and

(x) other information of a similar nature not known or made available to the
public or the Company’s Competitors (as defined in Section 8).

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others. This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

6. Return of Documents. All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

7. Reaffirm Obligations. Upon termination of the Executive’s employment with the
Company, the Executive shall, if requested by the Company, reaffirm in writing
Employee’s recognition of the importance of maintaining the confidentiality of
the Company’s proprietary information and trade secrets and reaffirm all of the
obligations set forth in Section 5 of this Agreement.

8. Non-Compete; Non-Solicitation. The Executive agrees that:

(a) While the Executive is employed by the Company, the Executive will not,
directly or indirectly, compete with the business conducted by the Company, and
the Executive will not, directly or indirectly, provide any services to a
Competitor.

(b) For a period of twenty-four (24) months (the “Non-Competition Period”) after
the Executive’s employment with the Company ends for any reason, the Executive
will not compete with the Company by performing or causing to be performed the
same or similar types of duties or services that the Executive performed for the
Company for a Competitor of the

 

10



--------------------------------------------------------------------------------

Company in any capacity whatsoever, directly or indirectly, within any city or
county of the continental United States in which, at the time the Executive’s
employment with the Company ends, the Company provides services or products,
offers to provide services or products, or has documented plans to provide or
offer to provide services or products within the Non-Competition Period provided
that the Executive has knowledge of those plans at the time the Executive’s
employment with the Company ends (the “Service Area”). Additionally, the
Executive agrees that during the Non-Competition Period, the Executive will not,
directly or indirectly, sell, attempt to sell, provide or attempt to provide,
any wireline telecommunication services, including but not limited to internet
services, to any person or entity who was a customer or an actively sought
prospective customer of the Company, at any time during the Executive’s
employment with the Company. The restrictions set forth above shall immediately
terminate and shall be of no further force or effect in the event of a default
by the Company in the payment of any consideration, if any, to which the
Executive is entitled under Section 8(i) below, which default is not cured
within thirty (30) days after written notice thereof. The Executive acknowledges
and agrees that because of the nature of the Company’s business, the nature of
the Executive’s job responsibilities, and the nature of the Confidential
Information and Trade Secrets of the Company which the Company will give the
Executive access to, any breach of this provision by the Executive would result
in the inevitable disclosure of the Company’s Trade Secrets and Confidential
Information to its direct competitors.

(c) While the Executive is employed by the Company and during the
Non-Competition Period, the Executive will not, directly or indirectly, solicit
or encourage any employee of the Company to terminate employment with the
Company; hire, or cause to be hired, for any employment by a Competitor, any
person who within the preceding twelve (12) month period has been employed by
the Company, or assist any other person, firm, or corporation to do any of the
acts described in this subsection (c).

(d) The Executive acknowledges and agrees that the Company has a legitimate
business interest in preventing him from engaging in activities competitive with
it as described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

(e) The Company may notify anyone employing the Executive or evidencing an
intention to employ the Executive during the Non-Competition Period as to the
existence and provisions of this Agreement and may provide such person or
organization a copy of this Agreement. The Executive agrees that the Executive
will provide the Company with a notice containing the identity of any employer
the Executive plans to go to work for during the Non-Competition Period along
with the Executive’s anticipated job title, anticipated job duties with any such
employer, and anticipated start date. The Company will analyze the proposed
employment and make a determination as to whether it would violate this
Section 8. The Company will notify the Executive in writing within ten
(10) business days following the receipt of the Executive’s notice as to whether
or not the Company objects to the proposed employment. The Executive further
agrees to provide a copy of this Agreement to anyone who employs the Executive
during the Non-Competition Period.

(f) The Executive acknowledges and agrees that this Section 8 is intended to
limit the Executive’s right to compete only to the extent necessary to protect
the Company’s

 

11



--------------------------------------------------------------------------------

legitimate business interest. The Executive acknowledges and agrees that the
Executive will be reasonably able to earn a livelihood without violating the
terms of this Section 8. If any of the provisions of this Section 8 should ever
be deemed to exceed the time, geographic area, or activity limitations permitted
by applicable law, the Executive agrees that such provisions may be reformed to
the maximum time, geographic area and activity limitations permitted by
applicable law, and the Executive authorizes a court or other trier of fact
having jurisdiction to so reform such provisions. In the event the Executive
breaches any of the restrictions or provisions set forth in this Section 8, the
Executive waives and forfeits any and all rights to any further benefits under
this Agreement, including but not limited to the consideration set forth in
subsection (i) below as well as any additional payments, compensation, benefits
or severance pay he may otherwise be entitled to receive under this Agreement.
Additionally, in the event the Executive breaches any of the restrictions or
provisions set forth in this Section 8, the Executive agrees to repay the
Company for any of the consideration set forth in subsection (i) below that the
Executive received prior to the breach as well as any additional payments,
compensation, benefits or severance pay the Executive might otherwise have
previously received under Section 4(c) of this Agreement.

(g) For purposes of this Section 8, the following definitions will apply:

(i) “Directly or indirectly” as used in this Agreement includes an interest in
or participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than five
percent (5%) of the outstanding shares of any corporation, if such shares are
publicly traded in the over-the-counter market or listed on a national
securities exchange.

(ii) “Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireline telecommunication
services, including but not limited to internet services, within any city or
county in which the Company provides or offers those services or products.

(h) Notwithstanding any other provision of this Section 8, the Executive will
not be considered to have violated any prohibition against competing with the
Company for engaging in any of the following activities: (1) being employed or
retained by (i) any parent, subsidiary or affiliate organization of any
Competitor where that parent, subsidiary or affiliate organization does not
itself, and the Executive’s employment will not cause the Executive to, compete
or attempt to compete with the Company by providing or offering to provide
wireline telecommunications services, including but not limited to internet
services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as Executive’s employment or service does not relate to
(A) working principally within the Service Area or (B) activities that would
benefit the Competitor principally within the Service Area and in each of (A) or
(B) the Service Area is not the Primary Focus of the business operations of the
Competitor; or (2) working or providing services within the Service Area so long
as the Executive’s employment or service does not relate to the type of services
provided or offered by the Company within that Service Area or to services for
which the Company has documented plans to provide, offer or supply

 

12



--------------------------------------------------------------------------------

within that Service Area at the time of Executive’s termination of employment;
or (3) selling or attempting to sell wireline telecommunications services,
including but not limited to internet services, so long as the services or
products, which the Executive is selling or attempting to sell to a customer, do
not relate to the type of services or products provided or offered by the
Company to such customer or for which the Company has documented plans to
provide, offer or supply to such customer at the time of Executive’s termination
of employment; provided, however, that the Executive is nevertheless prohibited
from: (i) selling, attempting to sell, and providing or attempting to provide,
to any person who was a customer, or who was actively sought as a customer, of
the Company at the time of Executive’s termination of employment any wireline
telecommunications services, including but not limited to internet services,
that are the type of services or products that the Company sold, attempted to
sell or provided or attempted to provide to such customer as described in
(b) above and (ii) soliciting or encouraging any employee of the Company to
terminate employment or taking any other of the prohibited actions as described
in (c) above. For purposes hereof, “Primary Focus” with respect to a Competitor
means that more than twenty-five percent (25%) of the consolidated revenues of
such Competitor were derived from such Competitor’s and its consolidated
subsidiaries’ wireline telecommunications services, including but not limited to
internet services, in the Service Area in the Competitor’s most recently
completed fiscal year before any applicable date of determination.

(i) In consideration of the Executive’s undertakings set forth in this Section 8
with respect to periods after termination of employment, but only in the event
that the Executive is entitled to the benefits and payments under Section 4(c)
above, subject to subsection 4(c)(v) and Section 19 below, the Company will pay
the Executive an amount equal to fifty percent (50%) of his Base Salary during
the Termination Period, in such periodic installments, not less frequently than
monthly, as his Base Salary was being paid immediately prior to termination of
employment, with a lump sum payment on the sixtieth (60) day after termination
of the Executive’s employment equal to the payments the Executive would have
received had the payments commenced immediately following termination of the
Executive’s employment and subsequent installments in equal periodic
installments thereafter, no less frequently than monthly, less any sums which
may be required to be deducted or withheld under applicable provisions of law.
In the event the Executive is not entitled to the benefits and payments under
Section 4(c) above, the Company will not pay the Executive any of the
consideration set forth in this Section 8(i).

(j) In the event the Executive breaches any of the restrictions or provisions
set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further payments under subsection (i) or otherwise under this
Agreement and agrees to return to the Company the gross amount of any amounts
previously paid, and the value of any benefits previously provided under this
Agreement. This waiver and forfeiture shall be effective even in the event a
court refuses to enforce the restrictions set forth in this Section 8.

9. Representations. The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound. The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from

 

13



--------------------------------------------------------------------------------

and against any liability (including, without limitation, reasonable attorneys’
fees and expenses) which they may at any time suffer or incur arising out of or
relating to any breach of an agreement, representation or warranty made by the
Executive herein. The Company represents and warrants that this Agreement and
the transactions contemplated hereby have been duly authorized by the Company by
all necessary corporate and shareholder action, and that the execution, delivery
and performance of this Agreement by the Company does not conflict with, or
result in the breach or violation by the Company of, its Certificate of
Incorporation, Articles of Incorporation or Bylaws or any other agreement to
which the Company is a party or by which it is bound. The Company hereby agrees
to indemnify the Executive and hold the Executive harmless from and against any
liability (including, without limitation, reasonable attorneys’ fees and
expenses) which the Executive may at any time suffer or incur arising out of or
relating to any breach of an agreement, representation or warranty made by the
Company herein. Any indemnity to be paid hereunder shall be payable within
thirty (30) days after the Company and the Executive agree that such amounts are
owed or there is a final settlement or resolution of the claim or dispute for
which the payments are required.

10. Remedies. The parties hereto agree that the Company would suffer irreparable
harm from a breach by the Executive of any of the covenants or agreements
contained herein. Therefore, in the event of the actual or threatened breach by
the Executive of any of the provisions of this Agreement, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions hereof. The Executive agrees that if a lawsuit or
other proceeding is brought to enforce the terms of this Agreement or determine
the validity of its terms and the Company prevails, the Company will be entitled
to recover from the Executive its reasonable attorneys’ fees and court costs.
The Executive agrees that these provisions are reasonable.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates and their successors and assigns,
and shall be binding upon and inure to the benefit of the Executive and the
Executive’s legal representatives and assigns, provided that in no event shall
the Executive’s obligations to perform services for the Company and its
affiliates be delegated or transferred by the Executive. The Company may assign
or transfer its rights hereunder to a successor corporation in the event of a
merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company’s business (provided, however, that no such assignment or
transfer shall have the effect of relieving the Company of any liability to the
Executive hereunder or under any other agreement or document contemplated
herein), but only if such assignment or transfer does not result in employment
terms, conditions, duties or responsibilities which are or may be materially
different than the terms, conditions, duties or responsibilities of the
Executive hereunder. If the Company assigns or transfers its rights under this
Agreement to a successor corporation, the Executive’s obligations under
Section 8 of this Agreement will be construed and enforceable with respect to
the business and geographic scope of the Company only and will not be construed
or enforceable with respect to the business and geographic scope of any
successor corporation to which the Company’s rights may be assigned or
transferred to the extent such business or geographic scope is greater than that
of the Company at the time of such assignment or transfer. The Executive may not
transfer or assign the Executive’s rights and obligations under this Agreement

 

14



--------------------------------------------------------------------------------

12. Modification or Waiver. No amendment, modification, waiver, termination or
cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought. No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof. A waiver of a
right or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right or remedy on any other occasion.

13. Governing Law; Jurisdiction. This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules. To the full
extent lawful, each of the Company and the Executive hereby consents irrevocably
to personal jurisdiction, service and venue in connection with any claim or
controversy arising out of this Agreement in the courts of the Commonwealth of
Virginia located in Waynesboro, Virginia, and in the federal courts in the
Western District of Virginia.

14. Excise Taxes.

(a) If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Agreement (or other Payments as described above) shall be
reduced (but not in excess of the amount of the benefits payable or provided
under this Agreement) if, and only to the extent that, such reduction will allow
the Executive to receive a greater Net After Tax Amount than such Executive
would receive absent such reduction.

(b) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the Executive. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

(c) The Accounting Firm will next determine the largest amount of payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”). Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

 

15



--------------------------------------------------------------------------------

(d) The Executive then will receive the total Parachute Payments or the total
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount; however, if the reductions imposed under this Section 14 are in excess
of the amount of benefits payable or provided under this Agreement, then the
total Parachute Payments will be adjusted by first reducing, on a pro rata
basis, the amount of any noncash or cash benefits under this Agreement, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Agreement and finally any cash payments under any
other plan agreement or arrangement. The Accounting Firm will notify the
Executive and the Company if it determines that the Parachute Payments must be
reduced and will send the Executive and the Company a copy of its detailed
calculations supporting that determination.

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive. If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

(f) For purposes of this Section 14, the following terms shall have their
respective meanings:

(i) “Accounting Firm” means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by the Executive; and

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

 

16



--------------------------------------------------------------------------------

(iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

(g) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

(h) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

15. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement. If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.

17. Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

18. Entire Agreement. This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any prior
employment or management continuity agreement under which the Executive hereby
agrees to waive all rights and which is hereby terminated.

 

17



--------------------------------------------------------------------------------

19. Section 409A. It is intended that any payment or benefit which the Executive
is to be paid or provided in connection with this Agreement which is considered
to be non-qualified deferred compensation subject to Section 409A of the Code,
shall be paid and provided in a manner, and at such time, as complies with, or
is exempt from, the applicable requirements of Section 409A of the Code. In
connection with effecting such compliance with, or exemption from, Section 409A
of the Code, the following shall apply:

(a) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with, or exempt from, Section 409A of the Code.

(b) If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in
connection with the Executive’s separation from service (as determined for
purposes of Section 409A of the Code) shall not be made until six (6) months
after the Executive’s separation from service or, if earlier, the Executive’s
death (the “409A Deferral Period”) as and to the extent required under
Section 409A of the Code. In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as, and within thirty (30) days
after, the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event such benefits are required to be
deferred, any such benefits may be provided during the 409A Deferral Period at
the Executive’s expense, and the Executive will have the right to reimbursement
from the Company as soon as, and within thirty (30) days after, the 409A
Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled.

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(d) For purposes of determining time of (but not entitlement to) the payment or
provision of non-qualified deferred compensation under this Agreement subject to
Section 409A of the Code in connection with the termination of the Executive’s
employment, termination of employment will be construed to mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that the Executive will not perform any further services
after that date or that the level of bona fide services that the Executive will
perform after that date (whether as an employee or independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services the Executive performed over the immediately preceding
thirty-six (36) month period.

(e) A “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
shall be determined on the basis of the applicable twelve (12)-month period
ending on the specified employee identification date designated by the Company
consistently for purposes of this Agreement and similar agreements or, if no
such designation is made, based on the default rules and regulations under
Section 409A(a)(2)(B)(i) of the Code.

 

18



--------------------------------------------------------------------------------

(f) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is non-qualified deferred compensation
subject to Section 409A of the Code otherwise fails to comply with, or be exempt
from, the requirements of Section 409A of the Code.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

LUMOS NETWORKS OPERATING COMPANY

LUMOS NETWORKS CORP.

By:

/s/ Robert E. Guth

Robert E. Guth Chairman of the Board

 

LUMOS PAYROLL CORP. By:

/s/ Johan G. Broekhuysen

 

Executive By:

/s/ Timothy G. Biltz

Timothy G. Biltz

 

20